No argument nor brief for Massachusetts Wine & Spirits Corp.
Lummus, J.
The first action is one of contract to recover $120.12 for liquor sold and delivered to Concannon’s Tavern in Brighton from April 8, 1935, to May 29, 1935. The only question is whether the three defendants, James, John and Martin Concannon are liable. Prior to April 2, 1935, they conducted the tavern and bought liquor from the plaintiff. On that day one Robert P. Murphy became the agreed vendee of the tavern, but was to acquire no title until full payment of the price which was never made, and in the meantime was to manage the tavern. His agreement with one of the defendants to "be responsible personally and solely for all bills” did not affect the plaintiff. The trial judge found that “the plaintiff sold goods to all three defendants as the owners of a business of which one Robert P. Murphy was the general manager, that said business was conducted under the trade name of 'Concannon’s Tavern,’ and that said Murphy as manager of said business ordered of, and received delivery from the plaintiff of all the merchandise referred to in the plaintiff’s declaration.” This finding was warranted by the evidence. The requests for rulings need not be discussed in detail.
The second action is one of tort for conversion in attaching chattels of James Concannon in the tavern upon the writ in the first action, and removing them to a storehouse. There was evidence that the chattels were owned by all three Concannons, and that all three consented to the re*411moval of them to a storehouse. There was no error in finding for the defendant in this action. The requests for rulings require no discussion. In each case the entry will be

Order dismissing report affirmed.